Citation Nr: 1750995	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right eye vision loss.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left eye vision loss.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for presumptive illnesses from Gulf War - Southwest Asia theater of military operations (claimed as a functional gastrointestinal disorder).
6.  Entitlement to a rating in excess of 100 percent for hepatocellular carcinoma associated with hiatal hernia with reflux esophagitis, gastritis, and hepatitic C with cirrhosis of the liver.

7.  Entitlement to a rating in excess of 20 percent for residuals of a right femur fracture with degenerative changes in the right hip.

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to service connection for diabetes mellitus type II.

10.  Entitlement to service connection for right eye vision loss.

11.  Entitlement to service connection for left eye vision loss.

12.  Entitlement to service connection for left ear hearing loss.

13.  Entitlement to service connection for bilateral tinnitus.

14.  Entitlement to service connection for skin cancer, squamous and basal.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1951 to January 1960 and in the Army from April 1991 to February 1992.  The Veteran died in September 2012.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  The case was subsequently transferred to the Regional Office (RO) in San Diego, California.

The appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to an increased rating for right ear hearing loss and service connection for diabetes mellitus type II, right eye vision loss, left eye vision loss, left ear hearing loss, bilateral tinnitus, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus type II was initially denied in a February 2004 rating decision on the basis that it was not incurred in or caused by military service.  

2.  A December 2008 rating decision declined to reopen the claim for service connection for diabetes.  The Veteran did not perfect an appeal from this decision following issuance of a statement of the case.    

3.  Evidence received since the December 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for diabetes mellitus type II.

4.  Service connection for residuals of an eye injury was denied in a June 1994 rating decision because service records were negative for a diagnosis of or treatment for an eye condition.  A June 1995 rating decision denied service connection for sand trauma to the right eye because the removal of sand from that eye in service was an acute condition and there were no residuals.  An April 1997 rating decision denied the claim on the basis that no new and material evidence was received.  The Veteran did not initiate an appeal of these decisions and new and material evidence was not received within a year; hence, they became final.  

5.  Evidence received since the 1994 and 1995 denials was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for vision loss in the right and left eyes.

6.  The Veteran was assigned a 100 percent rating for hepatocellular carcinoma pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7343 for the entire appeal period.

7.  The evidence does not show that the Veteran's residuals of a right femur fracture with degenerative changes in the right hip more nearly approximated the criteria for a rating in excess of 20 percent at any point during the appeal period.

8.  The Veteran's fatigue was attributed to his service-connected digestive disability and hepatocellular carcinoma, and the evidence does not indicate that it is attributed to a disability separate and distinct from those that are already service connected.

9.  Service connection is already in effect for the Veteran's stomach, gastrointestinal, and digestive problems.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria to reopen the claim of service connection for right eye vision loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to reopen the claim of service connection for left eye vision loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The appeal of the claim for service connection for presumptive illnesses from Gulf War - Southwest Asia theater of military operations (claimed as a functional gastrointestinal disorder) is moot as the underlying benefits have already been granted.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

6.  There is no legal basis for the assignment of a disability rating in excess of 100 percent for hepatocellular carcinoma for any part of the rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7343 (2016).

7.  The criteria for a rating in excess of 20 percent for residuals of a right femur fracture with degenerative changes in the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5255-5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

A.  Diabetes Mellitus Type II

Service connection for diabetes mellitus type II was denied in a February 2004 rating decision on the basis that it was not incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A request to reopen this claim was considered in a December 2008 rating decision and a March 2010 statement of the case (SOC); however, the request was denied and the underlying claim was not considered on the merits.  The Veteran did not perfect his appeal following the issuance of the SOC.  

At the time of the December 2008 denial, the record did not contain a competent diagnosis of diabetes mellitus type II.  Subsequent to that rating decision, the Veteran underwent a VA examination in April 2009, and the examination report shows that the Veteran does have a diagnosis of diabetes mellitus type II.  As this evidence was not previously of record or considered in the last final rating decision issued in December 2008, it is new.  As this evidence provides a diagnosis for the disability for which service connection is sought, a fact that was not previously established, it is also material to the claim.  Accordingly, new and material evidence has been received.  38 C.F.R. § 3.156(a).  The request to reopen the claim of service connection for diabetes mellitus type II is granted.  The merits of the claim were not considered in the May 2014 decision issued by the PMC in St. Paul, Minnesota or the March 2016 SOC issued by the RO in San Diego, California, and, at this point, adjudication of the claim in the first instance by the Board would prejudice the appellant.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Accordingly, the claim will be further addressed in the REMAND portion of the decision below.

B.  Vision Loss

Service connection for refractive error was denied in a March 1963 rating decision because it was considered a constitutional or developmental abnormality and therefore not a disability under the law.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Service connection for residuals of an eye injury due to blowing sand was denied in a June 1994 rating decision because service records were negative for a diagnosis of or treatment for an eye condition.  New and material evidence was received within a year of notice of the decision.  A June 1995 rating decision denied service connection for sand trauma to the right eye because the removal of sand from that eye in service was an acute condition and there were no residuals.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A request to reopen the claim of service connection for an eye condition was denied in an April 1997 rating decision.  The underlying claim was not considered on the merits.  Service connection for an eye condition secondary to diabetes mellitus was denied in a February 2004 rating decision because diabetes mellitus was not a service-connected disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior denials, the appellant has submitted copies of the Veteran's private treatment for his eye conditions.  The records show dry eyes, cystoid macular edema (CME), and diabetic retinopathy bilaterally.  The right eye is also affected by a "k-scar," epiretinal membrane (ERM), also referred to as a macular pucker, and corneal and retinal edema.  The left eye is also affected by a cataract.  A February 2012 record from Dr. R.S. shows that the doctor removed a grain of sand from his eye.

As this evidence was not of record at the time of the prior denials, it is new.  As the evidence shows that the Veteran is diagnosed with non-congenital or developmental defects and that there was recently removed additional sand from his eye, it provides a possibility that the disabilities may be, at least in part, related to the sand and, therefore, the evidence is material to the claim.  Accordingly, new and material evidence has been received.  38 C.F.R. § 3.156(a).  The request to reopen the claim of service connection for vision loss in the right and left eyes is granted.  The merits of the claims were not considered in the May 2014 decision issued by the PMC in St. Paul, Minnesota or the March 2016 SOC issued by the RO in San Diego, California, and, at this point, adjudication of the claims in the first instance by the Board would prejudice the appellant.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Accordingly, the claims will be further addressed in the REMAND portion of the decision below.

III.  Service Connection Claims

A.  Fatigue

The Veteran seeks service connection for fatigue.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Fatigue is a symptom, not a disability, and without a diagnosed or identifiable underlying malady or condition, it does not in and of itself constitute a disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A review of the record shows that the Veteran's fatigue has been attributed to his service-connected digestive disability and hepatocellular carcinoma.  See, e.g., VA treatment record (6/8/2009) (fatigue as related to liver cancer) and January 2005 letter from Dr. D.B.T. (fatigue is a symptom of the hepatitis C).  The Board also notes that the Veteran was never diagnosed with chronic fatigue syndrome.  

As the Veteran's fatigue has been attributed to a known clinical diagnosis, service connection pursuant to the provisions of 38 C.F.R. § 3.317 for undiagnosed illnesses or medically unexplained chronic multisymptom illnesses is not warranted.  See id. § 3.317(a)(1)(ii).  Furthermore, fatigue is a symptom and the evidence does not indicate that it is attributed to a disability separate and distinct from those that are already service connected.  Accordingly, service connection for fatigue is not warranted on a direct basis.

B.  Presumptive Illnesses from Gulf War - Southwest Asia Theater of Military Operations (claimed as a functional gastrointestinal disorder)

The Veteran seeks service connection for presumptive illnesses from Gulf War - Southwest Asia theater of military operations.  He did not specify the nature of the disability being claimed.  After he died, the RO requested that the appellant further specify the claimed disability, see February 2014 VCAA letter, and in a letter dated March 2014, the appellant wrote that the Veteran's presumptive illness falls under the category of functional gastrointestinal disorders.  She explained that the Veteran's stomach problems were related to his Gulf War service and had continued from active service to the date of his death.  Accordingly, she asserted that he should be entitled to a 100 percent rating since his discharge from service in February 1992.

The Veteran's stomach, gastrointestinal, and digestive problems to which the appellant has referred to in her statements are already service connected.  They were first characterized as hiatal hernia with reflux esophagitis, gastritis, and Hepatitis C with cirrhosis of the liver.  The effective date of service connection was February 6, 2012, the day following discharge from active service.  The stomach, gastrointestinal, and digestive problems are currently rated as part of the service-connected hepatocellular carcinoma.  There is no evidence indicating that these problems are related to a separate and distinct disability.

To be clear, the regulatory provisions relating to presumptive service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses, to include functional gastrointestinal disorders, merely provide an avenue through which to obtain service connection for a disability; that is, they ease the evidentiary burden for obtaining service connection.   In this instance, however, service connection is already in effect for the Veteran's stomach, gastrointestinal, and digestive problems.  As the Veteran is already service-connected for the disability being sought, the claim of service connection for presumptive illnesses from Gulf War - Southwest Asia theater of military operations (claimed as a functional gastrointestinal disorder) is effectively moot and must be dismissed.  38 U.S.C.A. § 7104; see Sabonis, 6 Vet. App. at 430; see also Smith v. Brown, 10 Vet. App. 330 (1997) (holding that dismissal is the proper remedy when an appeal has become moot).

III.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


A.  Hepatocellular Carcinoma

The Veteran is rated 100 percent for hepatocellular carcinoma pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7343.  

DC 7343 provides for a 100 percent rating.  The NOTE following the DC indicates that a rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.

A June 2009 rating decision granted service connection for hepatocellular carcinoma and assigned a 100 percent rating under DC 7343 effective June 27, 2008, the date that a computerized tomography (CT) scan showed a liver lesion, which is considered the first evidence of hepatocellular carcinoma.  The disability was re-evaluated in an October 2009 VA examination.  A January 2010 rating decision continued the 100 percent rating for hepatocellular carcinoma based on a finding that Veteran continued to be monitored for liver tumors, which have been determined to be consistent with liver cancer.

The Board finds that a schedular rating in excess of 100 percent is not warranted.  The 100 percent rating assigned is the maximum schedular rating available under DC 7343 and a higher rating is not assignable under this DC.  Additionally, because a 100 percent rating continues to be in effect, it would not be appropriate to rate the disability based on its residuals.  See 38 C.F.R. § 4.114, DC 7343, NOTE.  As the regulations preclude a schedular rating in excess of 100 percent, a higher rating under DC 7343 is not warranted based on a lack of entitlement under the law.  38 C.F.R. § 4.73; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The appellant has generally asserted that the effective date for this disability should date back to the Veteran's discharge from service.  The issue of entitlement to an earlier effective date for this condition was withdrawn by the Veteran in a January 2012 statement and is not before the Board.  The appellant has also asserted that the Veteran was forced to retire from his job at FEDEX because he kept getting sick while he was working from fatigue, weakness, and malaise, and after that he was unemployable.  This assertion raises a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability; however, such a claim is moot in this instance as the symptoms all relate to the service-connected hepatocellular carcinoma, which is rated 100 percent.  There are no additional expressly or reasonably raised issues presented on the record.

B.  Residuals of a Right Femur Fracture with Degenerative Changes in the Right Hip

The Veteran's residuals of a right femur fracture with degenerative changes in the right hip (right hip disability) is rated 20 percent by analogy to 38 C.F.R. § 4.71a, DC 5255-5253, for impairment of the thigh.  

Under DC 5253, a 20 percent rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  This is the maximum schedular rating available under DC 5253.  Ratings in excess of 20 percent are available under DCs 5250 (ankylosis of the hip), 5252 (limitation of flexion of the thigh), 5254 (hip, flail joint), and DC 5255 (impairment of the femur).

The Veteran seeks a rating in excess of 20 percent for a right hip disability.  The appeal period before the Board begins on December 30, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see VA Form 21-4138 submitted on Dec. 30, 2011.  

The Veteran underwent a VA examination in April 2009.  He reported subjective pain, weakness, instability or giving way, fatigability, and lack of endurance.  He reported flare-ups that occur with activity or changes in the weather.  He rated their severity as 7 out of 10 and indicated that they last approximately one to two hours.  He reported that during flare-ups there is additional functional impairment in the form of low back pain.  He reported that he uses corrective shoes and occasionally a walker.  The Veteran's condition affects mobility, activities of daily living, his usual occupation, recreational activities, and driving.  The condition causes difficulty running, walking, washing clothes, and going down stairs, but it does not cause difficulty with putting on shoes.  On range of motion testing, extension was measured from 0 to 15 degrees; adduction from 0 to 10 degrees; abduction from 0 to 30 degrees; external rotation from 0 to 45 degrees; and internal rotation from 0 to 5 degrees.  The joint was painful on motion, especially with internal rotation of the hip and, to a lesser extent, with abduction.  On repetitive motion, there was pain at 5 degrees, weakness at 30 degrees, lack of endurance at 30 degrees.  The examiner indicated that there was objective evidence of painful motion, tenderness, weakness, and guarding of movement.  No ankylosis was found.  X-ray imaging revealed trochanteric bursitis and mild hip arthritis.

The findings of the April 2009 VA examination discussed above were the basis for the award of a 20 percent rating in a June 2009 rating decision.  The examination, however, occurred approximately a year and a half prior to the period under consideration in this appeal - from December 30, 2010 onward.  A review of the record does not show that the Veteran's right hip disability was evaluated or treated during the appeal period, and there are no lay statements describing currently symptomatology or functional effects.  While the evaluation of a particular disability should be conducted with an understanding of its history, see 38 C.F.R. § 4.1, the historical information merely helps provide context for the rater or medical examiner and does not replace the need for current evidence.  

A 20 percent rating is the maximum schedular rating assignable under DC 5253.  A higher rating under DC 5253 is not warranted based on a lack of entitlement under the law.  38 C.F.R. § 4.73; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, given the paucity of evidence, there is not a reasonable basis for finding that the Veteran's right hip disability more nearly approximates the criteria corresponding to a higher rating under DCs 5250 (ankylosis of the hip), 5252 (limitation of flexion of the thigh), 5254 (hip, flail joint), and 5255 (impairment of the femur).  There is no doubt to be resolved; a rating in excess of 20 percent for a right hip disability is not warranted.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

The claim of service connection for diabetes mellitus type II is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for right eye vision loss is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for left eye vision loss is reopened; to this limited extent only, the appeal is granted.

Service connection for fatigue is denied.

The appeal of the claim for service connection for presumptive illnesses from Gulf War - Southwest Asia theater of military operations (claimed as a functional gastrointestinal disorder) is dismissed.

Entitlement to a rating in excess of 100 percent for hepatocellular carcinoma associated with hiatal hernia with reflux esophagitis, gastritis, and hepatitic C with cirrhosis of the liver is denied.

Entitlement to a rating in excess of 20 percent for residuals of a right femur fracture with degenerative changes in the right hip is denied.


REMAND

A.  Diabetes Mellitus Type II

The Veteran asserts that his diabetes mellitus type II could be related to his service in Korea or in the Persian Gulf.  May 2003 VA Form 21-4138, Statement in Support of Claim.  In June 2003, the RO sent him a letter requesting clarification of what exactly he believed could have caused his diabetes mellitus type II from those periods of service; the Veteran did not respond.

In March 2008, the Veteran asserted that he was in the Republic of Vietnam but he was not sure if he was exposed to Agent Orange.  See VA Form 21-4138, Statement in Support of Claim.  The Board finds this statement to be of no probative value.  At the time the statement was made, the Veteran had nonservice-connected memory problems.  His service personnel records do not corroborate the assertion of service in the Republic of Vietnam.  Moreover, there are no lay statements, either from the Veteran or from anyone else who could have knowledge of his service, describing when, where, or why the Veteran would have been in the Republic of Vietnam.  

Similarly, the Board finds that the Veteran was not exposed to Agent Orange.  Again, at the time this statement was made the Veteran was experiencing nonservice-connected memory problems.  The timing of his active service does not allow for a presumptive finding of exposure to herbicides under § 3.307(a)(6).  The Veteran has not otherwise described when, where, or how he may have been exposed to Agent Orange.  Accordingly, his statement regarding possible exposure to Agent Orange is of no probative value.  The evidence does not show that he was exposed to Agent Orange and the regulatory provisions related to such exposure are therefore not applicable to this claim.  See 38 C.F.R. § 3.309(e).

The nature and etiology of the Veteran's diabetes mellitus type II was considered in an April 2009 VA examination.  Where VA provides an examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, the examiner indicated that the Veteran's diabetes mellitus type II did not start during service or within a year of discharge from service but it did start after service.  No explanation was provided.  The examiner also determined that the Veteran's hypertension started in 1992 and was associated with the diabetes mellitus type II, in part, because of their coincident onset.  The explanation concerning the etiology of the hypertension contradicts the examiner's conclusion as to the onset of the diabetes mellitus type II.  Accordingly, the linkage opinion is inadequate and, on remand, a new one should be obtained.

B.  Vision Loss

Private treatment records from 2012 show diagnoses of dry eyes, cystoid macular edema (CME), and diabetic retinopathy bilaterally.  The right eye is also affected by a "k-scar," epiretinal membrane (ERM), also referred to as a macular pucker, and corneal and retinal edema.  The left eye is also affected by a cataract.  A February 2012 record from Dr. R.S. shows that the doctor removed a grain of sand from his eye.  The appellant has also stated that the grain of sand created a scar on the Veteran's cornea.

The Veteran's eye conditions were last evaluated by VA in a September 1994 examination.  The examination report does not provide a linkage opinion.  As the current evidence shows that prior to the Veteran's death he had diagnosed eye disabilities that may have been related to his active service, to include sand blown in his eyes, a new medical opinion should be obtained.  38 C.F.R. § 3.159(c)(4).

C.  Right Ear Hearing Loss

The Veteran seeks a compensable evaluation for right ear hearing loss.  The appeal period before the Board begins on December 30, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see VA Form 21-4138 submitted on Dec. 30, 2011.  The Veteran did not undergo a VA examination during the appeal period; however, the appellant did submit pertinent private treatment records from The Ear Institute, which show that the Veteran underwent audiological evaluations.  Unfortunately, the audiograms are illegible and, therefore, not suitable for rating purposes.  Accordingly, on remand, the RO should ask the appellant to provide, or provide authorization for VA to obtain, complete and legible treatment records from The Ear Institute.  38 U.S.C.A. § 5103A(a); Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011) (VA has a duty to either ask a private examiner to clarify an examination report, request that the claimant obtain the necessary information to clarify the report, or otherwise explain why such clarification is not needed).

D.  Left Ear Hearing Loss and Bilateral Tinnitus

The Veteran underwent a VA examination in August 2001.  The auditory findings obtained from objective testing during the examination satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's left ear hearing loss is considered a disability for VA purposes.  Additionally, the examination report shows the Veteran reported experiencing tinnitus.  A linkage opinion was not provided.

A January 1992 audiogram shows that the Veteran was put on hearing loss profile H1, and that he was routinely exposed to hazardous noise.  Accordingly, in-service noise exposure is conceded.

Accordingly, the evidence shows that the Veteran's current left ear hearing loss and bilateral tinnitus may be associated with his active service.  On remand, a VA medical opinion should be obtained to consider the etiology of these disabilities.  38 C.F.R. § 3.159(c)(4).

E.  Skin Cancer, Squamous and Basal

The appellant submitted a note from a private medical provider date November 8, 2011 that indicated that the Veteran underwent a procedure on November 1, 2011 and the pathology results from the procedure showed basal cell carcinoma on the right medial canthus and nasal bridge and squamous cell carcinoma on the right dorsal hand.  The claims file does not contain any other records related to this treatment.  Accordingly, VA has a duty to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1).  On remand, the RO should ask the appellant to submit, or provide authorization for VA to obtain, private medical records relating to the basal cell and squamous cell carcinomas, in particular from Dr. B.R.S.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.

1.  Contact the appellant and ask that she submit, or provide authorization for VA to obtain, private treatment records relating to basal cell and squamous cell carcinoma, in particular from Dr. B.R.S., and also private treatment records from The Ear Institute.

Regarding the treatment records from The Ear Institute, the appellant should be informed that the audiograms she submitted are illegible and, therefore, not sufficient for rating purposes for the Veteran's claim for an increased rating for his right ear hearing loss.  The Board requires that either she submit, or provide VA authorization to obtain, legible copies of these audiograms from the private treatment provider.

If authorization is provided, reasonable efforts should be taken to obtain these records.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a VA medical opinion concerning the etiology of the Veteran's diabetes mellitus type II.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the drafting of the medical opinion.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus type II was incurred in, or is otherwise related to, his active service, to include exposure to environmental hazards while deployed in support of Operation Desert Storm.

The examiner should consider and discuss the news articles and treatise evidence submitted by the appellant.  The Board has found that the Veteran was not exposed to Agent Orange, and the examiner need not consider the regulatory provisions concerning herbicide exposure.

A complete rationale must be provided for all opinions expressed.

3.  Obtain a VA medical opinion concerning the nature and etiology of the Veteran's eye conditions.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the drafting of the medical opinion.

The examiner is asked to identify the Veteran's diagnosed eye disabilities. 

The examiner should be aware that private treatment records from 2012 show diagnoses of dry eyes, cystoid macular edema (CME), and diabetic retinopathy bilaterally.  The right eye is also affected by a "k-scar," epiretinal membrane (ERM), also referred to as a macular pucker, and corneal and retinal edema.  The left eye is also affected by a cataract.  A February 2012 record from Dr. R.S. shows that the doctor removed a grain of sand from the Veteran's eye.  The appellant has also stated that the grain of sand created a scar on the Veteran's cornea.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, the Veteran's active service, to include sand being blown in his eyes in Saudi Arabia.

A complete rationale must be provided for all opinions expressed.  

4.  Obtain a VA medical opinion concerning the etiology of the Veteran's left ear hearing loss and bilateral tinnitus.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the drafting of the medical opinion.

The examiner should note that the Veteran has diagnoses of left ear hearing loss and bilateral tinnitus.

For each disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active service. 

The examiner should provide the opinions with the understanding that in-service noise exposure has been conceded.  See January 1992 audiogram (noting that the Veteran was put on a hearing loss profile and that he was routinely exposed to hazardous noise).

A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


